Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-22 are rejected as being anticipated by FRANKLIN (US-20180339454-A1), hereinafter referred to as FRANKLIN.
Regarding Claim 1, FRANKLIN teaches an additive manufacturing system comprising:
a print head (energy delivery system 802, Figure(s) 11A and Paragraph(s) 0108) comprising a first rotatable reflector (reflective member 804A, Figure(s) 11A and Paragraph(s) 0109; and see where the reflective members 804A and 804B are rotated at the same speed, Paragraph(s) 0112) and a second rotatable reflector (reflective member 804B, Figure(s) 11A and Paragraph(s) 0109; and see where the reflective members 804A and 804B are rotated at the same speed, Paragraph(s) 0112)
a first light source array configured to direct multiple first light beams onto a build medium via the first rotatable reflector (light beams 808A, Figure(s) 11A and Paragraph(s) 0109);
a controller coupled to the print head (see where the controller 108 operates the energy delivery system, Paragraph(s) 0040; and see where the controller as described with respect to the additive manufacturing apparatus 100 is applicable to the additive manufacturing apparatus 800, Paragraph(s) 0086),
the first light source array (light beams 808A, Figure(s) 1A and Paragraph(s) 0109), and
the second light source array (light beams 808B, Figure(s) 11A and Paragraph(s) 0109)
a second light source array configured to direct multiple second light beams onto the build medium via the second rotatable reflector simultaneously with the multiple first light beams directed onto the build medium via the first rotatable reflector (light beams 808A, Figure(s) 1A and Paragraph(s) 0109); and
the controller configured to control activation of the first light beams and activation of the second light beams to form one or more objects from the build medium by selective fusion of portions of the build medium due to contact of the portions with the first light beams, the second light beams, or both. (see where the controller can selectively activate the light source such that the light beam is only generated when the reflective member is oriented to direct the light beam toward a first area depending on the data provided, Paragraph(s) 0073; and see where the additive manufacturing apparatus 800, Paragraph(s) 00124, is capable of selectively activating the light sources, Paragraph(s) 00129),
Regarding Claim 2, FRANKLIN teaches the additive manufacturing system,
wherein the first light source array includes multiple, independently controllable light sources (see where the controller can selectively activate the light source such that the light beam is only generated when the reflective member is oriented to direct the light beam toward a first area depending on the data provided, Paragraph(s) 0073; and see where the additive manufacturing apparatus 800, Paragraph(s) 00124, is capable of selectively activating the light sources, Paragraph(s) 00129)a
Regarding Claim 3, FRANKLIN teaches the additive manufacturing system,
wherein a first light source of the first light source array is configured to generate a first light beam having first characteristics (see where the spot of the first light beam on the uppermost layer is larger than a spot of the second light beam on the uppermost layer, Paragraph(s) 0014), and
a second light source of the first light source array is configured to generate a second light beam having second characteristics (see where the spot of the first light beam on the uppermost layer is larger than a spot of the second light beam on the uppermost layer, Paragraph(s) 0014),
the second characteristics different from the first characteristics (see where the spot of the first light beam on the uppermost layer is larger than a spot of the second light beam on the uppermost layer, Paragraph(s) 0014).
Regarding Claim 4, FRANKLIN teaches the additive manufacturing system,
further comprising a second print head coupled to the controller and moveable with respect to the build medium (see where multiple energy delivery systems having rotatable reflective members are mounted to the support, Paragraph(s) 0080 and Figure(s) 8A-8C; the examiner notes that the printhead as defined contains only the first and second rotatable reflectors)
the second print head in working relation to a set of light source arrays coupled to the controller (see where the actuator is operably connected to the support, Paragraph(s) 0065; and see where the controller can be configured to cause the actuator to rotate continuously, Paragraph(s) 0066; and see where the controller and actuator as described in additive manufacturing apparatus 100 is capable of being applied to additive manufacturing apparatus 800, Paragraph(s) 0086).
Regarding Claim 5, FRANKLIN teaches the additive manufacturing system,
further comprising an orientation drive coupled to the controller and to a build structure that supports the build medium (see where the support is moveable to reposition the printhead, Paragraph(s) 0047 and Figure(s) 1A; and see where the support is rotatable to the platform, Paragraph(s) 0045; and see where the support structures with respect to the additive apparatus 100 is applicable to the additive manufacturing apparatus 800, Paragraph(s) 0086), 
wherein the controller is configured to send a command to the orientation drive to rotate the build structure to change a direction of movement of the print head with respect to the build structure (see where the controller coordinates the operations of any systems of the apparatus 100, Paragraph(s) 0055; and see where the controller and support as described with respect to the additive manufacturing apparatus 100 is applicable to the additive manufacturing apparatus 800, Paragraph(s) 0086).
Regarding Claim 6, FRANKLIN teaches the additive manufacturing system,
further comprising an orientation drive coupled to the print head and the controller (see where the rotary actuator is connected to the energy delivery system, Figure(s) 11A and Paragraph(s) 0115),
wherein the controller is configured to send a command to the orientation drive to adjust an orientation of the print head relative to a build structure that supports the build medium to change a direction of movement of the print head with respect to the build medium (see where the actuator is operably connected to the support, Paragraph(s) 0065; and see where the controller can be configured to cause the actuator to rotate continuously, Paragraph(s) 0066; and see where the controller and actuator as described in additive manufacturing apparatus 100 is capable of being applied to additive manufacturing apparatus 800, Paragraph(s) 0086).
Regarding Claim 7, FRANKLIN teaches the additive manufacturing system,
wherein the first light source array and the second light source array do not move with the print head when the print head moves relative to the build medium (see where the energy source can be mounted on a gantry instead of a printhead, Paragraph(s) 0145). 
Regarding Claim 8, FRANKLIN teaches the additive manufacturing system,
wherein the first light source array and the second light source array move with the print head when the print head moves relative to the build medium (see where the support is rotatably mounted to the reflective member and can be moved vertically away from the platform, Paragraph(s) 0046; and see where the support structures with respect to the additive apparatus 100 is applicable to the additive manufacturing apparatus 800, Paragraph(s) 0086). 
Regarding Claim 9, FRANKLIN teaches the additive manufacturing system,
wherein the first rotatable reflector is configured to redirect the first light beams toward the build medium in a first path (Figure(s) 11A), and
wherein the second rotatable reflector is configured to redirect the second light beams toward the build medium in a second path (Figure(s) 11B). 
Regarding Claim 10, FRANKLIN teaches the additive manufacturing system,
wherein a portion of the first path overlaps a portion of the second path (see where the first path and the second path are overlapping, Claim 9)
Regarding Claim 11, FRANKLIN teaches a system for additive manufacturing,
the system comprising:
a print head configured to move with respect to a build structure (energy delivery system 802, Figure(s) 11A and Paragraph(s) 0108; and see where the support is moveable to reposition the printhead, Paragraph(s) 0047 and Figure(s) 1A; and see where the support is rotatable to the platform, Paragraph(s) 0045; and see where the support structures with respect to the additive apparatus 100 is applicable to the additive manufacturing apparatus 800, Paragraph(s) 0086);
rotatable reflectors coupled to the print head (reflective members 804A and 804B, Figure(s) 11A and Paragraph(s) 0109; and see where the reflective members 804A and 804B are rotated at the same speed, Paragraph(s) 0112);
light source arrays (light beams 808A and light beams 808B, Figure(s) 11A and Paragraph(s) 0109),
each light source array in working relation with a respective rotatable reflector of the rotatable reflectors and configured to direct light beams at the-a respective rotatable reflector (Figure(s) 11A),
wherein the light source arrays and the rotatable reflectors are configured to simultaneously redirect light beams from a plurality of the light source arrays onto a build medium on the build structure (Figure(s) 11A); and
a controller coupled to the print head, to each light source array, and to the rotatable reflectors (see where the controller coordinates the operations of any systems of the apparatus 100, Paragraph(s) 0055; and see where the controller and support as described with respect to the additive manufacturing apparatus 100 is applicable to the additive manufacturing apparatus 800, Paragraph(s) 0086);
wherein the controller is configured to control application of light beams from the light source arrays onto the build medium via the rotatable reflectors to control formation of one or more objects from the build medium by selective fusion of portions of the build medium due to contact of the portions with the light beams (see where the controller can selectively activate the light source such that the light beam is only generated when the reflective member is oriented to direct the light beam toward a first area depending on the data provided, Paragraph(s) 0073; and see where the additive manufacturing apparatus 800, Paragraph(s) 00124, is capable of selectively activating the light sources, Paragraph(s) 00129).
Regarding Claim 12, FRANKLIN teaches the system,
further comprising an orientation drive coupled to the controller (see where the rotary actuator is connected to the energy delivery system, Figure(s) 11A and Paragraph(s) 0115),
wherein the orientation drive is configured to change an orientation of the print head relative to the build structure (see where the actuator is operably connected to the support, Paragraph(s) 0065; and see where the controller can be configured to cause the actuator to rotate continuously, Paragraph(s) 0066; and see where the controller and actuator as described in additive manufacturing apparatus 100 is capable of being applied to additive manufacturing apparatus 800, Paragraph(s) 0086).
Regarding Claim 13, FRANKLIN teaches the system,
wherein the rotatable reflectors include polygon mirrors (see where the reflective members of the energy delivery system 802 is a polygonal mirror including facets, Paragraph(s) 0087). 
Regarding Claim 14, FRANKLIN teaches the system,
wherein each of the light source arrays includes multiple independently controllable light sources (see where the controller can selectively activate the light source such that the light beam is only generated when the reflective member is oriented to direct the light beam toward a first area depending on the data provided, Paragraph(s) 0073; and see where the additive manufacturing apparatus 800, Paragraph(s) 00124, is capable of selectively activating the light sources, Paragraph(s) 00129).
Regarding Claim 15, FRANKLIN teaches a method of additive manufacturing (The examiner considers that the prior art device anticipates a claimed process if the device carries out the process during normal operation. See MPEP 2112.02 I. titled “Process Claims”.),
the method comprising:
controlling,
via a controller,
a print head drive to move a print head relative to a build structure (see where the controller coordinates the operations of any systems of the apparatus 100, Paragraph(s) 0055; and see where the controller and support as described with respect to the additive manufacturing apparatus 100 is applicable to the additive manufacturing apparatus 800, Paragraph(s) 0086),
wherein the print head includes rotatable reflectors (reflective members 804A and 804B, Figure(s) 11A and Paragraph(s) 0109; and see where the reflective members 804A and 804B are rotated at the same speed, Paragraph(s) 0112);
each rotatable reflector configured to redirect multiple light beams directed at the rotatable reflector onto a build medium on the build structure (Figure(s) 11A); and
controlling,
via the controller,
activation of light source arrays to direct light beams at the rotatable reflectors as the print head moves (see where the controller can selectively activate the light source such that the light beam is only generated when the reflective member is oriented to direct the light beam toward a first area depending on the data provided, Paragraph(s) 0073; and see where the additive manufacturing apparatus 800, Paragraph(s) 00124, is capable of selectively activating the light sources, Paragraph(s) 00129).
wherein each light source array is configured to direct a plurality of light beams at a respective rotatable reflector of the rotatable reflectors (see light beams 808A and light beams 808B, Figure(s) 11A; and see Figure(s) 9A where light beams indicate multiple beams from the energy delivery system, Figure(s) 9A; The examiner considers the light beams 808A and 808B are multiple light beams because the embodiment as described in 9A refers to light beams in 0088 in such a way that it comprises an array),
wherein the light source arrays and the rotatable reflectors are configured to simultaneously redirect light beams from a plurality of the light source arrays onto the build medium (Figure(s) 9A and 11A), and
wherein the rotatable reflectors reflect the light beams onto the build medium to form one or more objects from the build medium by selective fusion of portions of the build medium due to contact of the portions with the light beams (Figure(s) 11Aand Paragraph(s) 0106). 
Regarding Claim 16, FRANKLIN teaches the method,
wherein a particular light source array includes multiple light sources (Figure(s) 9A), and
wherein controlling the particular light source array to direct the light beams at a rotatable reflector as the print head moves includes selectively activating a particular light source of the multiple light sources to fuse a portion of the build medium (Paragraph(s) 0089). 
Regarding Claim 17, FRANKLIN teaches the method,
wherein controlling the particular light source array to direct the light beams at the rotatable reflector as the print head moves further includes selectively activating another (see where the light beams can deliver energy to the feed material at different rates to facilitate heating/cooling in a controlled manner, Paragraph(s) 0018). 
Regarding Claim 18, FRANKLIN teaches the method,
wherein controlling the particular light source array to direct the light beams at the rotatable reflector as the print head moves further includes selectively activating another particular light source of the multiple light sources to control a rate of cooling of the portion of the build medium after the portion of the build medium is fused (Paragraph(s) 0018). 
Regarding Claim 19, FRANKLIN teaches the method,
wherein controlling the particular light source array to direct the light beams at the rotatable reflector as the print head moves further includes selectively activating another particular light source of the multiple light sources to trim an edge of the one or more objects formed from the build medium (Paragraph(s) 0134). 
Regarding Claim 20, FRANKLIN teaches the method,
further comprising:
determining an activation sequence for light sources of the light source arrays based on build surface data for the one or more objects (There is inherently a light sequence because the data defining the patter of light beam can define a vector path that is separate from the second energy delivery system, Paragraph(s) 0124);
receiving position data that indicates a position of the print head relative to the build medium (Paragraph(s) 0129); and
receiving angular position data for the rotatable reflectors (Paragraph(s) 0121)
wherein controlling activation of the light source arrays includes implementing the activation sequence based on the position data and the angular position data (Paragraph(s) 0136). 
Regarding Claim 21, FRANKLIN teaches an additive manufacturing system,
the additive manufacturing system comprising:
a first print head configured to move in a first direction with respect to a build structure (energy delivery system 802, Figure(s) 11A and Paragraph(s) 0108);
a first rotatable reflector coupled to the first print head,
the first rotatable reflector configured to redirect light beams directed at the first rotatable reflector across a build medium on the build structure (light source 804A, Figure(s) 11A and Paragraph(s) 0109);;
a light source array having light sources (light beams 808A, Figure(s) 11A and Paragraph(s) 0109);
the light source array configured to direct light beams from the light sources at the first rotatable reflector (light beams 808A, Figure(s) 11A and Paragraph(s) 0109); and
a controller coupled to the first print head and coupled to the light source array (see where the controller coordinates the operations of any systems of the apparatus 100, Paragraph(s) 0055; and see where the controller and support as described with respect to the additive manufacturing apparatus 100 is applicable to the additive manufacturing apparatus 800, Paragraph(s) 0086);
the controller configured to control application of light beams from the light source array onto the build medium via the first rotatable reflector to control formation of one or more objects from the build medium by selective fusion of portions of the build medium due to contact of the portions with the light beams . (see where the controller can selectively activate the light source such that the light beam is only generated when the reflective member is oriented to direct the light beam toward a first area depending on the data provided, Paragraph(s) 0073; and see where the additive manufacturing apparatus 800, Paragraph(s) 00124, is capable of selectively activating the light sources, Paragraph(s) 00129). 
Regarding Claim 22, FRANKLIN teaches the additive manufacturing system,
further comprising a second print head having a second rotatable reflector (see where the reflective member 804B is rotated , Paragraph(s) 0112);
the second print head configured to move in a second direction relative to the build structure (see where 804B can be offset from one another along the direction of travel from the x-axis, Paragraph(s) 0110),
the second direction different than the first direction see where the reflective members 804A and 804B are rotated at the same speed, Paragraph(s) 0112),
wherein the light source array is movable from a first position in working relation to the first rotatable reflector to a second position in working relation to the second rotatable reflector (see where the actuator can rotate the energy delivery system containing the light source, Paragraph(s) 0074; and see Paragraph(s) 0080). 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Johnson (US-5448265-A) teaches the rotation of the optical element is rotated about the cylindrical axis in synchronism with the progression of the medium in the direction of movement of the medium relative to the printhead (Column 1 Line(s) 60 through Column 2 Line(s) 5).
Ohno (US-20180161932-A1) teaches two separate reflectors that are capable of being rotated for each individual printhead. 
Anderson (US-20140093263-A1) teaches an additive manufacturing system (color laser printer 10, Figure(s) 1/2 and  Paragraph(s) 0023) comprising: a print head (see printhead unit 24, 26, 28, 30, Figure(s) 1 and Paragraph(s) 0025) comprising a first rotatable reflector and a second rotatable reflector (see where each modulated laser beam 50a-50d passes through pre-scan optics 76, and is reflected off of a rotating scanning device such as polygon mirror 78 with a plurality of deflecting surfaces such as facets 80, Figure(s) 1/2 and Paragraph(s) 0032 , and see where each photoconductive drum 40, 42, 44, 46 has a polygon mirror 78 with one or more facets 80 of the polygon mirror 78, Figure(s) 1/2 and Paragraph(s) 0037. The examiner considers that each facet is a reflector, and since Anderson teaches one or more facets 80, there is a first rotatable reflector and a second rotatable reflector); a first light source array configured to direct multiple first light beams toward a build medium via the first rotatable reflector (see where light source 1-n is directed to pre-scan optics 76, comes into contact with the polygon mirror 78, and is then reflected off of each facet 80, Figure(s) 2 and Paragraph(s) 0032, and see where there are multiple scan lines that are spaced from one another in the process direction, Paragraph(s) 0033); a second light source array configured to direct multiple second light beams toward the build medium via the second rotatable reflector (see where there are multiple printheads 24, 26, 28, and 30 that each direct separate laser beams 50a-50n, Figure(s) 1/2 and Paragraph(s) 0024; thus there is a second light source array that functions much like the first); and a controller coupled to the print head (see where there is a printhead 24 that generates a plurality of independently controllable laser beams 50a-50n, Figure(s) 1/2 and Paragraph(s) 24, and see where the controller 71converts image data stored 
Neese (US-6866365-B1) teaches an orientation drive (driver 150, Figure(s) 12 and Column 5 Line(s) 35-45) coupled to the print head (printheads 24, Figure(s) 12 and Column 5 Line(s) 35-45) and the controller (controller 130, Figure(s) 12 and Column 5 Line(s) 35-45), wherein the controller is configured to send a command to the orientation drive to adjust an orientation of the print head relative to a build structure that supports the build medium to change a direction of movement of the print head with respect to the build medium (see where the controller signals to the printhead controller and driver to provide signals to the printhead driver to moe the carriage 17 and thus the printheads 27, Figure(s) 12 and Column 5 Line(s) 35-60).  
Johnson (US-5448265-A) teaches to trim an edge of the one or more objects formed from the build medium (see where the use of a linear exposing light beam that is moved in the same direction of the print medium to maintain the track of the linear light beam to the sides of the print medium,  Column 1 Line(s) 45-58).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret B. Hayes whose telephone number is (571) 272-4666.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:30 PM EST. If you are leaving a voicemail, please leave your name, application number, call-back number, and a brief detailed description of the matter at hand.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If requesting an interview, please provide your name, application number, call-back number, and availability. Additionally, please provide an agenda of proposed amendments and arguments to the examiner no less than 24 hours prior to the scheduled interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARGARET B HAYES/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743